          Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 1 of 8 PageID 206
eFiled Date: 08/05/2020, Accepted: 08/05/2020 09:32 AM

  Filing # 111297211 E-Filed 08/05/2020 09:20:04 AM


                                                                 IN THE CIRCUIT COURT,FOURTH
                                                                 JUDICIAL CIRCUIT,IN AND FOR
                                                                 CLAY COUNTY,FLORIDA

                                                                 CASE NO:
                                                                 DIVISION:
           BRANTLEY RUSSELL,

                  Plaintiff,

           v.


           BELK,INC., A Foreign Profit Corporation,
           and SCHINDLER ELEVATOR CORPORATION,
           A Foreign Profit Corporation,

                  Defendants.


                                                     COMPLAINT

                  Plaintiff, BRANTLEY RUSSELL, by and through his undersigned attorney, sues

           Defendants, BELK, INC., A Foreign Profit Corporation, and SCHINDLER ELEVATOR

           CORPORATION, A Foreign Profit Corporation, and alleges:

                          This is an action for damages in excess of$30,000.00, exclusive of attorneys' fees,

           interest and costs, and Plaintiff hereby demands a trial by jury; accordingly, although, to file this

           complaint, undersigned counsel is being required by order of the Supreme Court of Florida to

           contemporaneously complete a civil cover sheet with a dollar figure as an estimated amount of

          claim for data collection and clerical processing purposes only, the full monetary value of the

           damages suffered by Plaintiff is yet to be determined and will be decided in a verdict by the jury

          that judges the facts of this action in compliance with Article I, Section 21, Florida Constitution

                  2.      At all times material hereto, Plaintiff, BRANTLEY RUSSELL, was a resident of

          Orange Park, Clay County, Florida.
 Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 2 of 8 PageID 207




       3.      At all times material hereto Defendant, BELK, INC. (hereinafter referred to as

"BELK"), was a Foreign Profit Corporation and authorized to and was doing business in the State

of Florida, in particular Orange Park, Clay County, Florida.

       4.      Defendant, BELK, owned an elevator located at a retail store within the Orange

Park Mall, named "Belk", at 1910 Wells Road, Lot 44, Orange Park, Florida 32073.

       5.      At   all   times   material    hereto, Defendant, SCHINDLER          ELEVATOR

CORPORATION (hereinafter "SCHINDLER") was authorized to and was doing business in the

State of Florida and owning/servicing an elevator located at a retail store within the Orange Park

Mall, named "Belk", at 1910 Wells Road, Lot 44, Orange Park, Florida 32073.

       6.     Venue is appropriate as the incident occurred in Orange Park, Clay County,Florida.

                                  GENERAL ALLEGATIONS

              At all times material hereto, Defendant, BELK, was conducting business as a

retail store which was in possession of, owned, maintained, managed, and/or controlled the

property including the elevator, located at 1910 Wells Road, Lot 44, Orange Park, Clay County,

Florida 32073 within the Orange Park Mall.

       8.     At all times material hereto, Defendant, SCHINDLER, was in possession of,

maintained, managed, repaired and/or controlled the elevator located at the address of 1910

Wells Road, Lot 44, Orange Park, Clay County, Florida 32073 within Defendant, BELK's

property.

       9.     On or about November of 2019, Defendant, BELK, was open to the public and

members of the public were invited therein.

       10.    On or about November 6, 2019, Plaintiff, BRANTLEY RUSSELL, was on the

Defendant, BELK'S, premises for purposes of shopping.
 Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 3 of 8 PageID 208




        11.       On or about November 6, 2019, Plaintiff, BRANTLEY RUSSELL,attempted to

use the elevator when the elevator malfunctioned and Plaintiff, BRANTLEY RUSSEEL,tripped

and fell on the mis-leveling that was caused when the elevator malfunctioned.

        12.       Plaintiff, BRANTLEY RUSSEEL,sustained serious and permanent injuries as a

result of the elevator malfunctioning.

                                          COUNT I - NEGLIGENCE
                                              BELK,LLC

        Plaintiff reincorporates paragraphs 1-12 herein, and further states:

        13.       At that time and place, Plaintiff, BRANTLEY RUSSELL, was on said property of

the Defendant as a business invitee.

        14.      On or about November 6, 2019, Defendant, BELK;negligently, carelessly and

without due regard or concern for the safety of the Plaintiff, negligently maintained the above-

mentioned property and facility so as to create, cause, allow or contribute to or assist in the

creation of dangerous and defective conditions in its facility, including the elevator and

associated equipment, that caused Plaintiff to be injured by the elevator which was maintained,

managed, repaired and/or controlled by Defendant, BELK,resulting in serious bodily injury to

the Plaintiff.

        15.      The dangerous and defective condition existed in sufficient time for the

Defendant, BELK,to have actual and/or constructive notice of such condition and to correct

same which Defendant had a duty to do and which the Defendant negligently and carelessly

failed and neglected to do. Such negligent acts and or omission of the Defendant include:

              a. knew of or should have known that the elevator and associated equipment was a

                 hazard to its invitees such as the Plaintiff;
 Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 4 of 8 PageID 209




              b. knew of or should have known that the improper maintenance of the elevator was a

                  hazard to its invitees, such as the Plaintiff;

             c. with the knowledge that the elevator and improper maintenance of the elevator and

                  associated equipment was a hazard and negligently failed to properly maintain the

                  elevator;

             d. negligently failed to correct hazardous and improperly maintain the elevator and

                  associated equipment that would have been discoverable with reasonable inspection

                  of the elevator and associated equipment;

             e. negligently failed to inspect the elevator and associated equipment;

             f.   failed to properly hire, supervise, and control personnel to maintain the elevator and

                  associated equipment; including work performed by contractors and/or subcontractors

             g. failed to properly inspect the elevator and associated equipment;

             h. failed to have in place pacies and procedures for inspection and maintenance ofthe

                  elevator and associated equipment on Defendant BELK'S premises, or in the

                  alternative failed to follow its policies and procedures for inspection and maintenance

                  of the elevator and associated equipment;

             i. failed to warn the Plaintiff of the dangerous condition of the elevator for which

                  Defendant was aware or should have been aware;

             j. failed to make the premise safe from known hazardous conditions in the building that

                  might foreseeably give rise to loss, injury or damage to invitees lawfully on the

                  premises, such as the Plaintiff.

       16.        In the alternative, Defendant, BELK,created the dangerous condition by

improperly installing and/or repairing the subject elevators.
 Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 5 of 8 PageID 210




        17.       As a result, Plaintiff, BRANTLEY RUSSELL,suffered bodily injury and

resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of

earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

Plaintiff, BRANTLEY RUSSELL, has sustained permanent injuries within a reasonable degree

of medical probability.

        WHEREFORE,Plaintiff, BRANTLEY RUSSELL, demand trial by jury on all issues so

triable and a judgment against BELK,INC. for general damages; special damages; costs of suit

incurred in this action, and; all further relief as the Court may deem reasonable and proper.

                                  COUNT II — NEGLIGENCE
                            SCHINDLER ELEVATOR CORPORATION

    Plaintiff reincorporates paragraphs 1-12 herein, and further states:

        18.       On or about November 6, 2019, Defendant, SCHINDLER, was contracted for

maintaining/servicing the elevator, which was in the Defendant's, BELK,building located at 1910

Wells Road, Lot 44, Orange Park, Clay County, Florida 32073.

        19.       At all times material, Defendant, SCHINDLER, was a service contractor and/or

operator of the elevator on said premises and had a duty to maintain the elevator in a reasonably

safe condition.

       20.        At all times material, Defendant,SCHINDLER,negligently, carelessly and without

due regard or concern for the safety of the Plaintiff, negligently maintained and/or repaired the

above-mentioned elevator so as to create, cause, allow or contribute to or assist in the creation of

dangerous and defective conditions in the elevators and associated equipment,that caused Plaintiff

to be injured resulting in serious bodily injury to the Plaintiff.
Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 6 of 8 PageID 211




  21. The dangerous and defective condition existed in sufficient time for the Defendant,

     SCHINDLER,to have actual and/or constructive notice of such condition and to correct

     same which Defendant had a duty to do and which the Defendant negligently and

     carelessly failed and neglected to do. Such negligent acts and or omission of the

     Defendant include:

         a. knew of or should have known that the elevator and associated equipment was a

             hazard to its invitees such as the Plaintiff;

         b. knew of or should have known that the improper maintenance of the elevator was a

             hazard to its invitees, such as the Plaintiff;

         c. with the knowledge that the elevator and improper maintenance of the elevator and

             associated equipment was a hazard and negligently failed to properly maintain the

             elevator;

        d. negligently failed to correct hazardous and improperly maintain the elevator and

             associated equipment that would have been discoverable with reasonable inspection

             of the elevator and associated equipment;

        e. negligently failed to inspect the elevator and associated equipment;

        f.   failed to properly hire, supervise, and control personnel to maintain the elevator and

             associated equipment; including work performed by contractors and/or subcontractors

        g. failed to properly inspect the elevator and associated equipment;

        h. failed to have in place policies and procedures for inspection and maintenance of the

             elevator and associated equipment on Defendant BELK'S premises, or in the

             alternative failed to follow its policies and procedures for inspection and maintenance

             of the elevator and associated equipment;
 Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 7 of 8 PageID 212




             i. failed to warn the Plaintiff ofthe dangerous condition of the elevator for which

                 Defendant was aware or should have been aware; and

             j. failed to make the premise safe from known hazardous conditions in the building that

                 might foreseeably give rise to loss, injury or damage to invitees lawfully on the

                 premises, such as the Plaintiff.

       22.      In the alternative, Defendant, SCHINLDER,created the dangerous condition by

improperly installing and/or repairing the subject elevators.

       23.       As a result, Plaintiff, BRANTLEY RUSSELL,suffered bodily injury and

resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of

earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

Plaintiff, BRANTLEY RUSSELL,has sustained permanent injuries within a reasonable degree

of medical probability.

       WHEREFORE,Plaintiff, BRANTLEY RUSSELL,demand trial by jury on all issues so

triable and a judgment against SCHINDLER ELEVATOR CORPORATION for general

damages; special damages; costs of suit incurred in this action, and; all further relief as the Court

may deem reasonable and proper.
Case 3:20-cv-01135-HES-MCR Document 3 Filed 10/06/20 Page 8 of 8 PageID 213




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy ofthe foregoing has been served with the Interrogatories

and Request to Produce via certified process server.

                                                       FARAH         H,P.A.


                                                         nnah L. Cooley, Esquire
                                                    Florida Bar No.: 112197
                                                    10 West Adams Street
                                                    Jacksonville, FL 32202
                                                   (904)807-3165 (T/F)
                                                    Scooley@farahandfarah.com
                                                    Attorney for Plaintiff
